Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment dated 03/08/2021 has been entered and considered for this Office Action. Accordingly, claims 1, 11, and 17 have been amended. Claims 1, 5, 8-14, 16-18, and 20-27 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/08/2021, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 5, 8-14, 16-18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon is considered pertinent to applicant’s disclosure, but do not collectively teach or fairly well suggest applicant’s claimed invention. Independent claims 1, 11, and 17 have been amended to require the use of the stylet or the lead body within the lumen of the needle, but not both; specifically, the stylet is inserted and removed from the needle prior to the insertion of the lead body. Additionally, the independent claims require imageable markers on the stylet that correspond in shape, size, AND location to the plurality of distal electrodes on the lead body. In combination with each of the other limitations in the claims, the independent claims and as such the dependent claims are distinguishable over the prior art, and are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M MCDONALD whose telephone number is (571)272-8356.  The examiner can normally be reached on Monday-Thursday, 11am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M MCDONALD/Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793